Exhibit 10.1

DEVELOPMENT AGREEMENT

This Development Agreement (the “Development Agreement”) by and among SandRidge
Energy, Inc., a Delaware corporation, with offices at 123 Robert S. Kerr Avenue,
Oklahoma City, OK 73102-6406 (“SandRidge Parent”), SandRidge Exploration and
Production, LLC, a Delaware limited liability company and wholly owned
subsidiary of SandRidge Parent with offices at 123 Robert S. Kerr Avenue,
Oklahoma City, OK 73102-6406 (“Assignor” and, together with SandRidge Parent,
“SandRidge”) and SandRidge Mississippian Trust I, a statutory trust formed under
the laws of the State of Delaware (the “Trust”), is delivered to be effective as
of 12:01 a.m., Central Time, January 1, 2011 (the “Effective Time”). All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in Article I below.

WHEREAS, Assignor and the Trust have entered into that certain Perpetual
Overriding Royalty Interest Conveyance (PUD) to be effective as of the Effective
Time (the “Perpetual PUD Conveyance”);

WHEREAS, Assignor and Mistmada Oil Company, Inc., an Oklahoma corporation and
wholly owned subsidiary of SandRidge Parent (“SandRidge Sub”), have entered into
that certain Term Overriding Royalty Interest Conveyance (PUD) to be effective
as of the Effective Time (the “Term PUD Conveyance,” and together with the
Perpetual PUD Conveyance, collectively the “Conveyances”), which Term PUD
Conveyance has been assigned as of the Effective Time by SandRidge Sub to the
Trust; and

WHEREAS, in connection with the Conveyances, SandRidge has agreed to undertake
certain obligations with respect to the drilling and completion of Development
Wells.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intended to be legally bound
hereby, it is agreed as follows:

ARTICLE I

DEFINITIONS

This Article I defines certain capitalized words, terms and phrases used in this
Development Agreement. Certain other capitalized words, terms and phrases used
in this Development Agreement are defined elsewhere in this Development
Agreement.

“Additional Interest” is defined in Section 3.01.

“Additional Lease” is defined in Section 3.01.

“Adjusted Development Well Amount” means the amount, for each Development Well,
equal to the product of (a) the NRI Factor for such well, multiplied by (b) the
Lateral Distance Factor for such well. For example, in the case of a Development
Well for which the NRI Factor is 1.5 and the Lateral Distance Factor is 1.0, the
Adjusted Development Well Amount would be equal to: NRI Factor (1.5) x Lateral
Distance Factor (1.0) = 1.5. Therefore, such Development Well would have a 1.5
Adjusted Development Well Amount. The Adjusted



--------------------------------------------------------------------------------

Development Well Amount shall be rounded to the nearest ten thousandth (i.e.,
four decimal places to the right of the decimal point).

“Affiliate” means, for any specified Person, another Person that controls, is
controlled by, or is under common control with, the specified Person. “Control,”
in the preceding sentence, refers to the possession by one Person, directly or
indirectly, of the right or power to direct or cause the direction of the
management and policies of another Person, whether through the ownership of
voting securities, by contract or otherwise.

“AMI Area” means that area described in Exhibit A to this Development Agreement.

“Assignee Minerals” means, collectively, the “Assignee Minerals” as defined
under each of the Conveyances.

“Assignor “ is defined in the introductory paragraph to this Development
Agreement.

“Assignor’s Net Revenue Interest” means the interest, stated as a decimal
fraction, in Subject Minerals production from a Development Well attributable to
Subject Interests in that Development Well, net of Production Burdens.

“Assignor’s Net Share of Minerals” means the share of Subject Minerals from each
Development Well that is attributable to Assignor’s Net Revenue Interest in that
Development Well determined prior to giving effect to the Conveyances.

“Closing Time” means 12:01 a.m., Central Time, on April 12, 2011.

“Conveyances “ is defined in the recitals to this Development Agreement.

“Development Agreement” is defined in the introductory paragraph to this
Development Agreement.

“Development Well” means any Mineral well located on the Subject Lands that is
spud after December 31, 2010 and drilled horizontally to, and perforated for
completion in, the Target Formation, on or prior to the Drilling Obligation
Completion Date.

“Drilling Obligation Completion Date” means the date that the Total Drilling
Target is reached; provided that the “Drilling Obligation Completion Date” shall
not be deemed to have been achieved unless SandRidge Parent shall have delivered
to Trustee, within a reasonable time thereafter, (a) a certificate substantially
in the form of Exhibit B to this Development Agreement, executed by its Chief
Executive Officer, President or any Vice President, certifying that the Total
Drilling Target was achieved as of such date and identifying each Development
Well and (b) such other documentation as Trustee may reasonably request to
establish satisfaction of SandRidge’s drilling obligation hereunder.

“Effective Time” is defined in the introductory paragraph to this Development
Agreement.

“Exchange Acreage” is defined in Section 3.02.

“Excluded Assets” means those Minerals wells that are described in Exhibit B to
each of the Conveyances.

 

2



--------------------------------------------------------------------------------

“Farmout Agreements” means any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.

“Gas” means natural gas and all other gaseous hydrocarbons or minerals,
including helium, but specifically excluding any Gas Liquids.

“Gas Liquids” means those natural gas liquids and other similar liquid
hydrocarbons, including ethane, propane, butane and natural gasoline, and
mixtures thereof, that are removed from a gas stream by the liquids extraction
process of any field facility or gas processing plant and delivered by the
facility or plant as natural gas liquids.

“Lateral Distance Factor” means, with respect to each Development Well, the
fraction (not to exceed 1.0) obtained by dividing such well’s Perforated Length
by 2,500 feet. For example, if the Perforated Length of a Development Well is
2,000 feet, the computation would be: 2,000 feet / 2,500 feet = 0.8. Therefore,
such Development Well would have a Lateral Distance Factor of 0.8. In no event
shall the “Lateral Distance Factor” exceed 1.0. In the event that the Perforated
Length of a Development Well is greater than 2,500 feet, the Lateral Distance
Factor shall nevertheless be deemed to be equal to 1.0.

“Minerals “ means Oil, Gas and Gas Liquids.

“Mortgage” is defined in Section 2.05(b).

“NRI Factor” means, with respect to each Development Well, the fraction obtained
by dividing Assignor’s Net Revenue Interest for such well by 56.9828%. For
example, if Assignor’s Net Revenue Interest in a Development Well is 80%, the
computation would be: 80% / 56.9828% = 1.4039. Therefore, such Development Well
would have a NRI Factor of 1.4039.

“Oil” means crude oil, condensate and other liquid hydrocarbons recovered by
field equipment or facilities, excluding Gas Liquids.

“Party,” when capitalized, refers to SandRidge Parent, Assignor or the Trust.
“Parties,” when capitalized, refers to SandRidge Parent, Assignor and the Trust.

“Perforated Length” means the length (in feet) of a Development Well measured
from the first perforation along the measured depth to the last perforation
along the measured depth.

“Perpetual PUD Conveyance” is defined in the recitals to this Development
Agreement.

“Person” means any natural person, corporation, partnership, trust, estate or
other entity, organization or association.

“Production Burdens” means, with respect to any Subject Lands, Subject Interests
or Subject Minerals, all royalty interests, overriding royalty interests,
production payments, net profits interests and other similar interests that
constitute a burden on, are measured by or are payable out of the production of
Minerals or the proceeds realized from the sale or other disposition thereof.

“Reasonably Prudent Operator Standard” means the standard of conduct of a
reasonably prudent oil and gas operator in the AMI Area under the same or
similar

 

3



--------------------------------------------------------------------------------

circumstances, acting with respect to its own property and disregarding the
existence of the Royalty Interests as a burden on such property.

“Royalty Interests” means, collectively, the royalty interests created under
each of the Conveyances.

“SandRidge” is defined in the introductory paragraph to this Development
Agreement.

“SandRidge Parent” is defined in the introductory paragraph to this Development
Agreement.

“SandRidge Sub” is defined in the recitals to this Development Agreement.

“Subject Interests” means Assignor’s undivided interests in the Subject Lands as
described on Exhibit A to the Conveyances, whether as lessee under leases, as an
owner of the Subject Minerals (or the right to extract such Minerals) or
otherwise, by virtue of which undivided interests Assignor has the right to
conduct exploration, drilling, development and Mineral production operations on
the Subject Lands, or to cause such operations to be conducted, or to
participate in such operations by paying and bearing all or any part of the
costs, risks and liabilities of such operations, to drill, test, complete,
equip, operate and produce wells to exploit the Minerals. The “Subject
Interests” (a) may be owned by Assignor pursuant to leases, deeds, operating,
pooling or unitization agreements, orders or any other instruments, agreements
or documents, recorded or unrecorded, (b) include any and all extensions or
renewals of leases covering the Subject Lands (or any portion thereof) obtained
by Assignor, or any Affiliate thereof, within six (6) months after the
expiration or termination of any such lease, and (c) are subject to the
Permitted Encumbrances (as defined in each of the Conveyances). For the
avoidance of doubt, the “Subject Interests” do not include: (i) Assignor’s
interests in the Excluded Assets; (ii) Assignor’s rights to substances other
than Minerals; (iii) Assignor’s rights to Minerals (other than Assignee
Minerals) under contracts for the purchase, sale, transportation, storage,
processing or other handling or disposition of Minerals; (iv) Assignor’s
interests in, or rights to Minerals (other than Assignee Minerals) held in
pipelines, gathering systems, storage facilities, processing facilities or other
equipment or facilities; or (v) any additional or enlarged interests in the
Development Wells, Subject Lands or Subject Minerals acquired by Assignor after
the Closing Time, except (1) to the extent any such additional or enlarged
interest becomes a part of the Subject Interests by amendment to the Conveyances
pursuant to Section 3.01 or Section 3.02, (2) as may result from the operation
of the terms of the instruments creating the Subject Interests, or (3) as may be
reflected in extensions and renewals covered by the preceding sentence.

“Subject Lands” means the lands subject to or covered by the oil and gas leases
described in Exhibit A to each of the Conveyances, insofar and only insofar as
they cover the Target Formation, subject to the exceptions, exclusions and
reservations set forth on each such Exhibit A.

“Subject Minerals” means all Minerals in and under, and that may be produced,
saved and sold from a Development Well, from and after the Effective Time,
insofar and only insofar as such Minerals are produced from the Target
Formation, subject to the following exclusions: Minerals that are (a) lost in
the production, gathering or marketing of Minerals; (b) used (i) in conformity
with ordinary and prudent operations on the Subject Lands, including drilling
and

 

4



--------------------------------------------------------------------------------

production operations with respect to a Development Well or (ii) in connection
with operations (whether on or off the Subject Lands) for processing or
compressing the Subject Minerals; (c) taken by a Third Person to recover costs,
or some multiple of costs, paid or incurred by that Third Person under any
operating agreement, unit agreement or other agreement in connection with
nonconsent operations conducted (or participated in) by that Third Person; and
(d) retained by a Third Person for gathering, transportation, processing or
marketing services related to the Subject Minerals in lieu of or in addition to
cash payment for such services, to the extent such agreement is permitted under
the Conveyances.

“Target Formation” means (i) with respect to Alfalfa County, Oklahoma, the
“Target Formation” being defined as being the interval between the base of
Pennsylvanian-aged Morrow or its stratigraphic equivalent at a depth of 4,833’
and the Devonian-aged Woodford Shale or its stratigraphic equivalent at a depth
of 5,344’ in the SandRidge Energy Dorado SWD 1-32 located in section 32,
Township 29 North, Range 9 West (API No. 35003219830000), (ii) with respect to
Garfield County, Oklahoma, the “Target Formation” being defined as being the
interval between the base of Pennsylvanian-aged Morrow or its stratigraphic
equivalent at a depth of 6,475’ and the Devonian-aged Woodford Shale or its
stratigraphic equivalent at a depth of 7,100’ in the Texas American Oil JC
Nelson 1 located in section 27, Township 23 North, Range 8 West (API
No. 35047223450000), (iii) with respect to Grant County, Oklahoma, the “Target
Formation” being defined as being the interval between the base of
Pennsylvanian-aged Morrow or its stratigraphic equivalent at a depth of 5,395’
and the Devonian-aged Woodford Shale or its stratigraphic equivalent at a depth
of 6,060’ in the SandRidge Energy Orion 1-22 SWD located in section 22, Township
25 North, Range 5 West (API No. 35053227710000), (iv) with respect to Major
County, Oklahoma, the “Target Formation” being defined as being the interval
between the base of Pennsylvanian-aged Morrow or its stratigraphic equivalent at
a depth of 6,474’ and the Devonian-aged Woodford Shale or its stratigraphic
equivalent at a depth of 7,094’ in the Downey Oil Davis 1 located in section 24,
Township 23 North, Range 9 West (API No. 35093215620000) and (v) with respect to
Woods County, Oklahoma, the “Target Formation” being defined as being the
interval between the base of Pennsylvanian-aged Morrow or its stratigraphic
equivalent at a depth of 5,204’ and the Devonian-aged Woodford Shale or its
stratigraphic equivalent at a depth of 5,704’ in the SandRidge Energy Koppitz
SWD 1-31 located in section 31, Township 28 North, Range 13 West (API
No. 35151232750000).

“Term PUD Conveyance” is defined in the recitals to this Development Agreement.

“Third Person” means a Person other than SandRidge or Trustee.

“Total Drilling Target” means that number of Development Wells where the
cumulative sum of all the Adjusted Development Well Amounts for such Development
Wells drilled or caused to be drilled by Assignor equals 123.

“Trust” is defined in the introductory paragraph to this Development Agreement.

“Trust Agreement” means the Amended and Restated Trust Agreement of the Trust,
dated as of April 12, 2011 (as may be amended from time to time), among
SandRidge Parent, the Trustee and Corporation Trust Company, as Delaware
trustee.

“Trustee” means The Bank of New York Mellon Trust Company, N.A., a national
banking association organized under the laws of the United States of America
with its principal

 

5



--------------------------------------------------------------------------------

place of business in New York, New York, as trustee, acting not in its
individual capacity but solely as trustee of the Trust.

ARTICLE II

DEVELOPMENT OF THE SUBJECT LANDS

Section 2.01 Drilling Program.

(a) Obligation to Drill. SandRidge shall, subject to the terms of
Section 2.01(b) and the rest of this Article II, drill or cause to be drilled
such number of Development Wells that is necessary to achieve the Total Drilling
Target on or prior to December 31, 2014.

(b) Extension of Obligation to Drill. If SandRidge has not reached the Total
Drilling Target by December 31, 2014, SandRidge shall, subject to the terms of
this Article II, drill or cause to be drilled such number of Development Wells
that is necessary to achieve the Total Drilling Target on or prior to
December 31, 2015.

(c) Drilling Standard. SandRidge shall drill or caused to be drilled, at
SandRidge’s sole cost and expense, each of the Development Wells in a diligent
manner in accordance with the Reasonably Prudent Operator Standard.

Section 2.02 Obligation to Complete and Equip. SandRidge shall, at SandRidge’s
sole cost and expense, (a) attempt to complete in the Target Formation each
Development Well that reasonably appears to SandRidge, acting in accordance with
the Reasonably Prudent Operator Standard, to be capable of producing Minerals in
quantities sufficient to pay completion, equipping and operating costs,
(b) equip for production each Development Well that is successfully completed
and, when it is equipped and connected to a gathering line, pipeline or other
storage or marketing facility, shall commence production, and (c) plug and
abandon all Development Wells that are unsuccessful to the extent required by
applicable law.

Section 2.03 Costs and Expenses of Development Wells. All costs and expense
associated with or paid or incurred in connection with the spudding, drilling,
testing, completing and equipping for production, operating and/or plugging and
abandoning of the Development Wells shall be borne solely by SandRidge, but
SandRidge may use any Subject Minerals in such operations without any duty to
account to Trustee or the Trust.

Section 2.04 Title Due Diligence. Prior to commencing the drilling of any
Development Well, SandRidge shall perform such title due diligence and such
title curative work as would be performed by an oil and gas operator drilling a
well and acting in accordance with the Reasonably Prudent Operator Standard.

Section 2.05 Wells.

(a) Prior to the Drilling Obligation Completion Date, SandRidge shall not, and
shall cause its Affiliates not to, drill and/or complete any well to the Target
Formation in the AMI Area other than Development Wells in furtherance of its
drilling obligation in Section 2.01 above.

(b) Assignor hereby covenants and agrees to enter into a Mortgage (the
“Mortgage”) by which Assignor will grant a mortgage lien in and to any of the
undeveloped portions of the

 

6



--------------------------------------------------------------------------------

Subject Lands (including, by amendment to the Mortgage, any Additional Lease,
Additional Interest or Exchange Acreage that becomes part of the Subject Lands)
located in the AMI Area in order to secure the performance of SandRidge’s
drilling obligation under Section 2.01 above.

(c) If SandRidge fails to achieve the Total Drilling Target by December 31,
2015, SandRidge shall be in default of its obligations under this Development
Agreement and the Trust shall be entitled to pursue, in its sole discretion, any
and all remedies available pursuant to Article III of the Mortgage.

(d) Notwithstanding the preceding, the maximum amount recoverable upon a failure
by SandRidge to satisfy its obligations under Section 2.01 shall be
$166,050,000, and such amount shall automatically be reduced by an amount that
is equal to the product of $1,350,000 multiplied by the cumulative total of all
Adjusted Development Well Amounts for all Development Wells drilled or caused to
be drilled by SandRidge under this Development Agreement. In addition, upon
Assignor’s request and at Assignor’s expense, the lien and security interest
evidenced by the Mortgage shall be released as to each Development Well as the
same is completed (including completion as a dry hole) in accordance with this
Development Agreement.

ARTICLE III

AMI AREA

Section 3.01 Additional Leases and Additional Interests. In the event that,
after the Closing Time and prior to the Drilling Obligation Completion Date,
Assignor (a) acquires additional leases covering lands lying within the AMI Area
(each, an “Additional Lease”) or (b) acquires through forced pooling or
otherwise by operation of law or pursuant to any applicable contract any rights
or interests that increase Assignor’s Net Revenue Interest in any Development
Well, whether before or after the drilling of such well (each such increase in
Assignor’s Net Revenue Interest, an “Additional Interest”), at Assignor’s option
and subject to Section 3.03, Assignor and the Trust shall execute, acknowledge
and deliver (i) an instrument that amends the Conveyances so that each such
Additional Lease or Additional Interest will be subject to the Royalty Interest
and be part of the Subject Interests and Subject Lands, and (ii) an instrument
that amends the Mortgage so that each such Additional Lease will be subject to
the Mortgage.

Section 3.02 Exchange of Subject Lands. At Assignor’s option and subject to
Section 3.03, at any time prior to the Drilling Obligation Completion Date,
Assignor may cause the Trust to execute, acknowledge and deliver to Assignor a
recordable instrument (reasonably acceptable to Assignor) that releases from the
Royalty Interest undeveloped portions of the Subject Interests in connection
with Assignor’s exchange of such Subject Interests for other undeveloped acreage
within the AMI Area (the “Exchange Acreage”). Concurrently with such release,
Assignor and the Trust shall execute, acknowledge and deliver (a) an instrument
that amends the Conveyances so that such Exchange Acreage will be subject to the
Royalty Interest and be part of the Subject Interests and Subject Lands, and
(b) an instrument that amends the Mortgage so that such Exchange Acreage will be
subject to the Mortgage. In no event shall Assignor extend any well into any
Exchange Acreage unless and until the Conveyances are amended to include such
Exchange Acreage as part of the Subject Interests.

 

7



--------------------------------------------------------------------------------

Section 3.03 Limitations. In no event may (i) any Additional Lease or Additional
Interest be made subject to the Royalty Interest pursuant to Section 3.01 or
(ii) any exchange involving Exchange Acreage be effected pursuant to
Section 3.02, unless Assignor certifies to the Trust that:

(a) the aggregate acreage attributable to all Additional Leases, Additional
Interests and Exchange Acreage will not exceed 5% of the Subject Interests as
such exist as of the Closing Time;

(b) in the case of an Additional Lease only, the reserve profile of such
Additional Lease is consistent with reserve profiles of other portions of the
Subject Interests that would, but for the acquisition of the Additional Lease,
be tapped from a Development Well having the entire length of all of its
perforated laterals located within the Subject Interests;

(c) in the case of Exchange Acreage only, the reasonably projected quantity of
proved undeveloped reserves attributable to the Exchange Acreage does not
significantly differ from the reasonably projected quantity of proved
undeveloped reserves attributable to the portion of the Subject Interests to be
given in exchange therefor; and

(d) the addition of any Additional Leases, Additional interests, or Exchange
Acreage, as applicable, to the Conveyance will not cause any adverse federal
income tax consequence to any Unitholder of the Trust.

The Trustee is hereby authorized and directed to rely on any such certification
from Assignor, and shall have no authority or responsibility to exercise any
discretion in connection with any transaction authorized by this Article III.

ARTICLE IV

OTHER PROVISIONS

Section 4.01 Successors and Assigns. Subject to the limitation and restrictions
on the assignment or delegation by the Parties of their rights and interests
under this Development Agreement, all of the covenants and agreements of
SandRidge Parent, Assignor and the Trust contained herein shall be deemed to be
covenants running with the land and shall be binding upon the successors and
assigns of SandRidge Parent’s and Assignor’s interests in the Subject Interests
or this Development Agreement and SandRidge Sub’s and the Trust’s interest in
the Royalty Interests and shall inure to the benefit of SandRidge Sub and the
Trust and their respective successors and permitted assigns. The foregoing
notwithstanding, nothing herein is intended to modify or shall have the effect
of modifying the restrictions on assignment set forth in the Conveyances
regarding assignments, transfer or pooling of SandRidge Parent’s and Assignor’s
interests in the Subject Interests; and the preceding sentence shall not be
deemed to permit any assignment or other transfer of the interest of SandRidge
Parent or Assignor in any of the Subject Interests that is not specifically
permitted by the provisions of the Conveyances. Nothing contained in this
Development Agreement or in the Conveyances shall in any way limit or restrict
the right of the Trust, or the Trust’s respective successors and assigns, to
sell, convey, assign or mortgage the Royalty Interests in whole or in part. If
the Trust, or the Trust’s successors and assigns, at any time shall execute a
mortgage, pledge or deed of trust covering all or any part of the Royalty
Interests as security for any obligation, the mortgagee, the pledgee or

 

8



--------------------------------------------------------------------------------

the trustee therein named or the holder of the obligation secured thereby shall
be entitled, to the extent such mortgage, pledge or deed of trust so provides
and upon the occurrence or existence of the event or condition therein stated,
if so conditioned, to exercise all of the rights, remedies, powers and
privileges herein conferred upon the Trust, and to give or withhold all consents
herein required or permitted to be obtained from the Trust.

Section 4.02 Governing Law. THIS DEVELOPMENT AGREEMENT SHALL BE CONSTRUED UNDER
AND GOVERNED BY THE LAWS OF THE STATE OF OKLAHOMA WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

Section 4.03 Construction of Development Agreement. In construing this
Development Agreement, the following principles shall be followed:

(a) no consideration shall be given to the captions of the articles, sections,
subsections or clauses, which are inserted for convenience in locating the
provisions of this Development Agreement and not as an aid in its construction;

(b) no consideration shall be given to the fact or presumption that one Party
had a greater or lesser hand in drafting this Development Agreement;

(c) the word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions;

(d) a defined term has its defined meaning throughout this Development
Agreement, regardless of whether it appears before or after the place in this
Development Agreement where it is defined;

(e) unless the context clearly indicates to the contrary, references to any
Party shall be construed to include all permitted successors and assigns of such
Party and references to Trustee shall be construed to include all successor and
substitute trustees under the Trust Agreement;

(f) the plural shall be deemed to include the singular, and vice versa; and

(g) each exhibit, attachment and schedule to this Development Agreement is a
part of this Development Agreement, but if there is any conflict or
inconsistency between the main body of this Development Agreement and any
exhibit, attachment or schedule, the provisions of the main body of this
Development Agreement shall prevail.

Section 4.04 No Waiver. Failure of any Party to require performance of any
provision of this Development Agreement shall not affect any Party’s right to
require full performance thereof at any time thereafter, and the waiver by any
Party of a breach of any provision hereof shall not constitute a waiver of a
similar breach in the future or of any other breach or nullify the effectiveness
of such provision.

Section 4.05 Relationship of Parties. This Development Agreement does not create
a partnership, mining partnership, joint venture or relationship of trust or
agency between the Parties.

 

9



--------------------------------------------------------------------------------

Section 4.06 Further Assurances. Each Party shall execute, acknowledge and
deliver to the other Parties all additional instruments and other documents
reasonably required to evidence or effect any transaction contemplated by this
Development Agreement.

Section 4.07 The 12:01 A.M. Convention. Except as otherwise provided in this
Development Agreement, each calendar day, month, quarter, and year shall be
deemed to begin at 12:01 a.m. Central Time on the stated day or on the first day
of the stated month, quarter, or year, and to end at 12:00 a.m. Central Time on
the next day or on first day of the next month, quarter or year, respectively.

Section 4.08 Counterpart Execution. This Development Agreement may be executed
in any number of counterparts with the same effect as if all the Parties had
signed the same document. All counterparts shall be construed together and shall
constitute one and the same instrument.

Section 4.09 Notices. Any and all notices or demands permitted or required to be
given under this Development Agreement shall be in writing and shall be validly
given or made if (a) personally delivered, (b) delivered and confirmed by
facsimile or like instantaneous transmission service, or by Federal Express or
other overnight courier delivery service, which shall be effective as of
confirmation of receipt by the courier at the address for notice hereinafter
stated or (c) deposited in the United States mail, first class, postage prepaid,
certified or registered, return receipt requested, addressed as follows:

If to the Trust, to:

SandRidge Mississippian Trust I

c/o The Bank of New York Mellon Trust Company, N.A.

Institutional Trust Services

919 Congress Avenue, Suite 500

Austin, Texas 78701

Attention: Mike J. Ulrich

Facsimile No.: (512) 479-2253

With a copy to:

Bracewell & Giuliani LLP

111 Congress Avenue

Suite 2300

Austin, Texas 78701

Attention: Thomas W. Adkins

Facsimile No.: (512) 479-3940

If to SandRidge, to:

123 Robert S. Kerr Avenue

Oklahoma City, OK 73102-6406

Attention: Philip T. Warman

Facsimile No.: (405) 429-5983

 

10



--------------------------------------------------------------------------------

With a copy to:

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Attention: David H. Engvall

Facsimile No. (202) 778 5307

Section 4.10 Limitation of Liability. It is expressly understood and agreed by
the Parties that (a) this Development Agreement is executed and delivered by
Trustee not individually or personally, but solely as Trustee in the exercise of
the powers and authority conferred and vested in it and (b) under no
circumstances shall Trustee be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Trust
under this Development Agreement. It is further expressly understood and agreed
by the Parties that neither the Trust nor Trustee, in its capacity as Trustee or
individually, shall have any authority over, or responsibility or liability for,
the drilling of the Development Wells or any of the other business or commercial
activities contemplated by this Development Agreement, all of which are hereby
agreed to be the sole responsibility of SandRidge, and SandRidge hereby agrees
to and hereby does indemnify and agree to hold harmless each of the Trust and
Trustee, in its capacity as Trustee and individually, from and against any and
all damages, liabilities, expenses, fines, judgments, amounts paid in
settlement, reasonable attorneys fees and costs of investigation, and other
expenses reasonably incurred by any of them in connection with or as a result of
any of the business or commercial activities contemplated by this Development
Agreement or any other matter arising out of this Development Agreement or any
such matter. SandRidge further agrees to advance any such attorneys’ fees, costs
of investigation and other expenses described above as they are incurred.

Section 4.11 Severability. If any provision of this Development Agreement or the
application thereof to any Party or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Development Agreement and the
application of such provision to the other Parties or circumstances shall not be
affected thereby and shall be enforced to the greatest extent permitted by law.

Section 4.12 Termination. This Development Agreement shall terminate and be
deemed null and void as of and following the Drilling Obligation Completion
Date.

[Remainder of page intentionally left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Development Agreement to be
executed in its name and behalf and delivered on the date or dates stated in the
acknowledgment certificates appended to this Development Agreement, to be
effective as of the Effective Time.

 

SandRidge Energy, Inc. By:   

/s/ James D. Bennett

  

  Name:      

  James D. Bennett   

  Title:         

 

Executive Vice President and Chief

Financial Officer

Signature Page to Development Agreement



--------------------------------------------------------------------------------

SandRidge Exploration and Production, LLC By:   

/s/ James D. Bennett

  

  Name:      

  James D. Bennett   

  Title:         

 

Executive Vice President and

Chief Financial Officer

Signature Page to Development Agreement



--------------------------------------------------------------------------------

SandRidge Mississippian Trust I By:   The Bank of New York Mellon Trust Company,
N.A., as Trustee By:  

/s/ Michael J. Ulrich

 

  Name:      

   Michael J. Ulrich  

  Title:         

   Vice-President

Signature Page to Development Agreement



--------------------------------------------------------------------------------

STATE OF OKLAHOMA    §    § COUNTY OF OKLAHOMA    §

This instrument was acknowledged before me on April 1, 2011, by James D. Bennett
as Executive Vice President and Chief Financial Officer of SandRidge Energy,
Inc., a Delaware corporation, on behalf of said corporation.

WITNESS my hand and official seal this 1st day of April, 2011.

 

/s/ Janis L. Roberts

NOTARY PUBLIC,

State of Oklahoma

Janis L. Roberts

(printed name)

 

My commission expires:     

May 22, 2012

  [SEAL]  

Acknowledgment Page to Development Agreement



--------------------------------------------------------------------------------

STATE OF OKLAHOMA    §    § COUNTY OF OKLAHOMA    §

This instrument was acknowledged before me on April 1, 2011, by James D. Bennett
as Executive Vice President and Chief Financial Officer of SandRidge Exploration
and Production, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

WITNESS my hand and official seal this 1st day of April, 2011.

 

/s/ Janis L. Roberts

NOTARY PUBLIC,

State of Oklahoma

Janis L. Roberts

(printed name)

 

My commission expires:     

May 22, 2012

  [SEAL]  

Acknowledgment Page to Development Agreement



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF TRAVIS    §

This instrument was acknowledged before me on April 5, 2011, by Michael J.
Ulrich as Vice-President of The Bank of New York Mellon Trust Company, N.A., a
national banking association organized under the laws of the United States of
America as Trustee of SandRidge Mississippian Trust I, a Delaware statutory
trust, on behalf of said national banking association and said trust.

WITNESS my hand and official seal this 5th day of April, 2011.

 

/s/ Sarah Newell

NOTARY PUBLIC,

State of Texas

Sarah Newell

(printed name)

 

My commission expires:     

02-16-2014

  [SEAL]  

Acknowledgment Page to Development Agreement



--------------------------------------------------------------------------------

Exhibit A

(Description of AMI Area)

[See attached.]



--------------------------------------------------------------------------------

Exhibit B

[Letterhead of SandRidge Energy, Inc.]

[Date]

Reference is made to that certain Development Agreement (the “Development
Agreement”), by and between SandRidge Energy, Inc. (“SandRidge”), SandRidge
Exploration and Production, LLC and SandRidge Mississippian Trust I, a Delaware
statutory trust, delivered to be effective as of January 1, 2011. Capitalized
terms used but not defined herein have the meaning given them in the Development
Agreement.

SandRidge hereby certifies to the Trust that SandRidge achieved the Total
Drilling Target on [insert date] and, therefore, such date shall be, for all
purposes, established as the Drilling Obligation Completion Date.

The Development Wells drilled to achieve the Total Drilling Target are listed in
the attachment to this letter.

Please sign and return an executed copy of this letter to certify that you
require no additional documentation to establish SandRidge’s satisfaction of its
drilling obligation under the Development Agreement and that [insert date] shall
be, for all purposes, established as the Drilling Obligation Completion Date.

 

SandRidge Energy, Inc. By:  

 

    Name:     Title:

 

Acknowledged and agreed:      

SandRidge Mississippian Trust I

   

By:

 

The Bank of New York Mellon Trust

Company, N.A., as Trustee

     

By:

 

 

          Name:           Title:  